DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 10 are objected to because of the following informalities:  
Claim 1 recites “method of applying deploying”, however this appears to be typographical error and the examiner suggests the line be written as “method of deploying” for the purpose of maintaining proper claim language;
Claim 9 recites “a release pin” in line 3, although this is understood by the examiner to mean “the release pin”, for the sake of consistent claim language throughout the claims, the examiner suggests the line be written as “the release pin”;
Claims 2 – 10 are objected to because they are dependent from an objected claim;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "actuating the third actuator to release tension in the third actuator" renders the claim indefinite because it is unclear whether the applicant is trying to indicate that pulling the third actuator releases tension in the third actuator, or if the applicant is trying to indicate that the actuation of the third actuator releases tension in the third elongate tension member. For the purpose of examination, the examiner will read the line to read as “actuating the third actuator to release tension in the third elongate tension member”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barajas-Torres et al (US 20170165067 A1) (cited in IDS).
Regarding claim 1, Barajas-Torres discloses a method of applying deploying a stented prosthesis (abstract); the method comprising the steps of: 
providing a delivery device (device 200) (paragraphs [0035] and Figs. 5A-C) including: 
a first elongate tension member (suture 212) (paragraph [0035] and Fig. 5A); 
a shaft assembly (inner shaft assembly 202) (paragraphs [0035]) having a distal portion (distal region shown in Fig. 5A) configured to retain a stented prosthesis (stent 102’) with the first elongate tension member (suture 212) (paragraph [0035 – 0036] and Fig. 5A-C); and 
a first actuator (wire 230) arranged and configured such that movement of the first actuator (cannula 2903) selectively adjusts tension in the first elongate tension member (suture 212) (paragraph [0037]); wherein the first elongate tension member (suture 212) can slide within the first actuator (wire 230) (Examiner’s note: as recited in paragraph [0035] the sutures are tied through an aperture of the wire 230); 
delivering the stented prosthesis (stent 102’) to a target site (Examiner’s note: the stent 102’ is delivered to defective heart valve); and 
actuating the first actuator (wire 230) to release tension in the first elongate tension member (suture 212) to allow the stented prosthesis to expand (paragraphs [0036 – 0037]).

Regarding claim 9, Barajas-Torres discloses wherein the delivery device (device 200) includes a release pin (release pin 240) (paragraph [0035]) interconnected to the first elongate tension member (suture 212) prior to delivery of the stented prosthesis (stent 102’) (Examiner’s note: as stated in paragraph [0035] the release pin is coupled to the stent prior to the delivery of said stent); the method further comprising the step of releasing a release pin (release pin 240) to disengage the first elongate tension member (suture 212) (Examiner’s note: as disclosed in paragraph [0037] when the release pin 240 disengages from the suture 212).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 7 – 8 are rejected under 35 U.S.C. 103 as obvious over Lim (US 20160250051 A1) (cited in IDS).
Regarding claim 1, Lim discloses a method of applying deploying a stented prosthesis (abstract); the method comprising the steps of: 
providing a delivery device (catheter 1”) (paragraphs [0993 – 0996] and Figs. 40 – 43) including: 
a first elongate tension member (unfolding means 2 and denoted on annotated Fig. 42) (paragraph [0996] and Fig. 42); 
a shaft assembly (catheter 1”, catheter tip 1’, and implantation device 1) (paragraphs [0989] and Figs. 40 – 42) having a distal portion (catheter tip 1’) (Fig. 40) configured to retain a stented prosthesis (implant 3) with the first elongate tension member (Examiner’s note: as shown in Fig. 40, the implant 3 is retained on the catheter tip 1’ via the unfolding means 2); and 
a first actuator (second unfolding means 2’ and denoted on annotated Fig. 42) arranged and configured such that movement of the first actuator (second unfolding means 2’ and denoted on annotated Fig. 42) selectively adjusts tension in the first elongate tension member (unfolding means 2 and denoted on annotated Fig. 42); wherein the first elongate tension member (unfolding means 2 and denoted on annotated Fig. 42) can slide within the first actuator (second unfolding means 2’ and denoted on annotated Fig. 42) (Examiner’s note: as shown in annotated Fig. 42, the unfolding means 2 slides within the hook portion of the second unfolding means 2’); 
However, Lim is silent regarding (i) the step of delivering of delivering the stented prosthesis for the embodiment above and (ii) the step of actuating the first actuator to release tension in the first elongate tension member to allow the stented prosthesis to expand for the embodiment above.
Conversely, Lim does teach wherein the stented prosthesis is intended to be delivered within the body and separated from the delivery device (paragraph [0342]), and wherein the actuation of the denoted actuator releases tension of the first tension member to expand the implant (paragraphs [0337 – 0338]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the embodiment of Fig. 42 of Lim, to incorporate the general delivery method steps, as disclosed in the paragraphs above, for the express purpose of being able to operating the delivery system as intended.

Annotated Figure 42 of Lim

    PNG
    media_image1.png
    318
    704
    media_image1.png
    Greyscale

Regarding claim 2, Lim discloses wherein the delivery device (catheter 1”) includes a second elongate tension member (unfolding means 2 and denoted on annotated Fig. 42) and a second actuator (second unfolding means 2’ and denoted on annotated Fig. 42) connected to the second elongate tension member (unfolding means 2 and denoted on annotated Fig. 42).

Regarding claim 3, Lim discloses the method further comprising the step of actuating the second actuator (second unfolding means 2’ and denoted on annotated Fig. 42) to release tension in the second elongate tension member (unfolding means 2 and denoted on annotated Fig. 42) after the step of actuating the first actuator (second unfolding means 2’ and denoted on annotated Fig. 42) (Examiner’s note: because each of the unfolding means 2’ are independent from each other and Lim discloses in paragraph [0539] wherein tensioning the tension threads independently is useful for the purpose of preventing entanglement of the tensioning members; therefore it would be well within the purview of one of ordinary skill in the art to have one of the unfolding means be actuated prior to the other such that the second actuator is actuated after the first actuator, thus the claimed limitations are considered obvious over the teachings of the prior art above).

Regarding claim 1, (alternate embodiment) Lim discloses a method of applying deploying a stented prosthesis (abstract); the method comprising the steps of: 
providing a delivery device (folding device 100) (paragraphs [0906 – 0919] and Fig. 21) including: 
a first elongate tension member (bundles 130 and 150) (paragraph [0916] and Fig. 21); 
a shaft assembly (shaft 101, upper area 1a) (paragraphs [0906 – 0919] and Fig. 21) having a distal portion (upper area 1a) (Fig. 21) configured to retain a stented prosthesis (implant 3) with the first elongate tension member (Examiner’s note: as shown in Fig. 20, the implant 3 is retained on the threads 11” and 11’ which are the distal ends of the bundles 130 and 150 as discussed in paragraphs [0912 – 0917]); and 
a first actuator (pulling thread 170) arranged and configured such that movement of the first actuator (pulling thread 170) selectively adjusts tension in the first elongate tension member (bundles 130 and 150) (paragraph [0921]); wherein the first elongate tension member (bundles 130 and 150) can slide within the first actuator (pulling thread 170) (Examiner’s note: as shown in Fig. 21 and 23 the bundles slide within the loop of the pulling thread 170); 
However, Lim is silent regarding (i) the step of delivering of delivering the stented prosthesis for the embodiment above and (ii) the step of actuating the first actuator to release tension in the first elongate tension member to allow the stented prosthesis to expand for the embodiment above.
Conversely, Lim does teach wherein the stented prosthesis is intended to be delivered within the body and separated from the delivery device (paragraph [0342]), and wherein the actuation of the denoted actuator releases tension of the first tension member to expand the implant (paragraphs [0337 – 0338]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the embodiment of Fig. 42 of Lim, to incorporate the general delivery method steps, as disclosed in the paragraphs above, for the express purpose of being able to operating the delivery system as intended.

Regarding claim 7, (alternate embodiment) Lim discloses wherein the first actuator (pulling thread 170) includes a ring (loop of the pulling thread 170 shown in Fig. 21) and wherein during the step of actuating the first actuator (pulling thread 170), the first elongate tension member (bundles 130 and 150) slides through the ring (Examiner’s note: although Lim is silent regarding the bundles 130 and 150 slid within the ring as the pulling thread 170 is actuated, because the bundles and the pulling thread are not fixed relative to each other there will be some degree of displacement of the bundles within the loop of the pulling thread 170 relative to the pulling thread itself).

Regarding claim 8, (alternate embodiment) Lim discloses wherein the first elongate tension member (bundles 130 and 150) is threaded twice through the ring (loop of pulling thread 170) (Examiner’s note: as shown in Fig. 21 each bundle of threads 11” + 11” extends through the pulling thread loop twice such that 11’ exits the upper aperture and 11” exits the lower aperture).

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Treacy et al (US 20160199207 A1) and Uflacker (US 5776186).
Regarding claim 1, Treacy discloses a method of applying deploying a stented prosthesis (paragraph [0010]); the method comprising the steps of: 
providing a delivery device (stent introducer system 20) (paragraph [0030] and Figs. 7 – 9) including: 
a first elongate tension member (suture loops 26 and designated in annotated Fig. 7) (paragraphs [0030 – 0033] and Figs. 7 – 9); 
a shaft assembly (catheter 22) having a distal portion (entire portion of catheter shown in Fig. 7) configured to retain a stented prosthesis (self-expandable stent 24) with the first elongate tension member (suture loops 26 and designated in annotated Fig. 7) (Examiner’s note: as discussed in paragraph [0030] and shown in Fig. 7, the suture loops 26 with the pull members retain the stent 24 in the compressed state); and 
a first actuator (pull member 30) arranged and configured such that movement of the first actuator (pull member 30) selectively adjusts tension in the first elongate tension member (suture loops 26 and designated in annotated Fig. 7) (Examiner’s note: as discussed in paragraphs [0030 – 0032] the suture loops constrict the stent and when the pull member 30 is pulled / tensioned the suture loops will release the stent; therefore, the pull member selectively adjusts the tension by releasing the tension within the suture loops); 
delivering the stented prosthesis (stent 24) to a target site (Examiner’s note: as stated in paragraph [0010] the stent delivery system is delivered into the lumen of the body); and 
actuating the first actuator (pull member 30) to release tension in the first elongate tension member (suture loops 26 and designated in annotated Fig. 7) to allow the stented prosthesis to expand (Examiner’s note: as disclosed in paragraphs [0030 – 0031] when the pull member 30 is pulled the suture loops 26 release the stent to expand).
However, Treacy is silent regarding wherein the first elongate tension member can slide within the first actuator.
As to the above,  Uflacker teaches, in the same field of endeavor, a method of applying deploying a stented prosthesis (abstract) and providing a delivery device (delivery system 15) (column 3 lines 60 - 65) including a first elongate tension member (loop 11 and 12) (column 6 lines 56 – 67 and Fig. 2D) configured to retain a stented prosthesis (graft 10) (column 4 lines 44 – 63), a first actuator (pull wire 24’’’), and wherein the first elongate tension member (loop 11 and 12) slides within the first actuator (pull wire 24’’’) (Examiner’s note: as shown Fig. 2D and disclosed in column 6 lines 55 – 67, when the actuation mechanism, which includes the push wire 24’’’, is pulled proximally the snare 25’’’ releases the beads 14’’’ of loop 11). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the elongate tension members and their respective actuators of Treacy with the elongate tension members and their respective actuators, as taught by Uflacker, because both Treacy and Uflacker teach implant tension members that circumferentially constrict the implant and are attached to an actuator that when pulled release said tension members to further expand the implant in stages in order to reduce the expansion forces applied to the vessel walls and it would have been obvious to substitute one known means for the other to achieve the predictable results of controlled staged deployment of the stent. 

Annotated Figure 7 of Treacy

    PNG
    media_image2.png
    316
    939
    media_image2.png
    Greyscale


Regarding claim 2, as discussed above it would have been obvious to use the medical device of Treacy in view of Uflacker. Furthermore, Treacy discloses wherein the delivery device includes a second elongate tension member (suture loops 26 and designated in annotated Fig. 7) and a second actuator (pull member 32) connected to the second elongate tension member (suture loops 26 and designated in annotated Fig. 7) (paragraphs [0030 – 0033] and Figs. 7 – 9).

Regarding claim 3, as discussed above it would have been obvious to use the medical device of Treacy in view of Uflacker. Furthermore, Treacy discloses the method further comprising the step of actuating the second actuator (pull member 32) to release tension in the second elongate tension member (suture loops 26 and designated in annotated Fig. 7) after the step of actuating the first actuator (pull member 30) (Examiner’s note: as discussed in paragraphs [0031 – 0032] pull member 32 is pulled after the pull member 30 is actuated).

Regarding claim 4, as discussed above it would have been obvious to use the medical device of Treacy in view of Uflacker. Furthermore, Treacy discloses further comprising a third elongate tension member (suture loops 26 and designated in annotated Figs. 7 and 7’).

Regarding claim 5, as discussed above it would have been obvious to use the medical device of Treacy in view of Uflacker. Furthermore, Treacy discloses wherein the third elongate tension member (suture loops 26 and designated in annotated Fig. 7) is actuated with the second actuator (pull member 32) (Examiner’s note: as shown in the annotated Fig. 7 both of the referenced tension members 2 and 3 are actuated by the pull member 32).

Regarding claim 6, as discussed above it would have been obvious to use the medical device of Treacy in view of Uflacker. Furthermore, Treacy discloses wherein the delivery device further includes a third actuator (pull member 28) connected to the third elongate tension member (suture loops 26 and designated in annotated Fig. 7’); the method further comprising the step of actuating the third actuator (pull member 28) to release tension in the third tension member (suture loops 26 and designated in annotated Fig. 7’) after the step of actuating the first actuator (pull member 30) (Examiner’s note: as discussed in paragraph [0031] the pull member 28 is actuated after the actuation of pull member 30).

Annotated Figure 7’ of Treacy

    PNG
    media_image3.png
    316
    939
    media_image3.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Treacy et al (US 20160199207 A1) and Uflacker (US 5776186) as applied to claim 1 above, and further in view of McHugo et al (US 20120053671 A1).
Regarding claim 9,  it would have been obvious to use the device of Treacy in view of Uflacker teaches the device of claim 1 above.
However, the combination of Treacy and Uflacker is silent regarding (i) wherein the delivery device includes a release pin interconnected to the first elongate tension member prior to delivery of the stented prosthesis and (ii) the method further comprising the step of releasing a release pin to disengage the first elongate tension member.
As to the above, McHugo teaches, in the same field of endeavor, a method of applying deploying a stented prosthesis (paragraphs [0101 – 0108]) comprising a delivery device (device 100) (paragraphs [0101] and Figs. 22 and 42), a first elongate tension member (suture 4202), and a first actuator (cannula 2903) arranged and configured such that movement of the first actuator (cannula 2903) selectively adjusts tension in the first elongate tension member (suture 4202) (paragraph [0096]). McHugo further teaches (i) a release pin (lock wire 2802) (paragraph [0098]) interconnected to the first elongate tension member (suture 4202) prior to delivery of the stented prosthesis (stent 301) (Examiner’s note: as noted in paragraphs [0096 – 0098] and shown in Fig. 42, the lock wire 2802 is interconnected with the suture 4202 prior to the release of the stent) and (ii) the method further comprising the step of releasing a release pin (lock wire 2802) to disengage the first elongate tension member (suture 4202) (Examiner’s note: as disclosed in paragraph [0098] when the lock wire 2802 is pulled, the suture 4202 is disengaged). McHugo provides a lock wire (release pin) for the purpose of further retaining the stent 301 and preventing axial movement when outer sheath is retracted (paragraph [0104]).
It should be understood that the modification made is such that the lock wire of McHugo is attached to the suture loops 26 of Treacy in the same manner that the lock wire is coupled to the suture 4202 of McHugo, and the lock wire of McHugo is removed prior to the actuation of the first actuator of Treacy.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Lim et al (US 20160250051 A1) (cited in IDS) as applied to claim 1 above, and further in view of Freitag (US 20040116996 A1).
Regarding claim 10, Lim teaches the method of stent delivery comprising the delivery system of claim 1 above (embodiment of Fig. 42). Lim further teaches wherein the first elongate tension member (unfolding means 2) surrounds the stented prosthesis (implant 3) prior to delivery.
However, Lim is silent regarding wherein the first tension member is configured to form a double helix and a coil pattern around the stented prosthesis.
As to the above, Freitag teaches, in the same field of endeavor, a means of compressing stented prosthesis (implant 1) using a first tension member (helical loop 2) wherein the first tension member (helical loop 2) is configured to form a coil pattern around the stented prosthesis (implant 1) (paragraph [0017] and Fig. 2). Freitag further teaches the coiled winding of the tension member (loop 2) prevents the tensioning member from sliding off while in motion (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Lim such that the tension members are coiled about the stented prosthesis for the purpose of preventing them from sliding off during delivery.
It should be understood that the modification made is such that the first elongate tension member of Lim is modified to be coiled around the implant prior to the implant being delivered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alger et al (US 20130261726 A1) teaches a method for delivering a stent via staged deployment, and teaching a plurality of tension members with a plurality of actuators.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795